TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00468-CR


Ricky Tapps, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. D-1-DC-06-90-40-49, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Mr. Victor Olavson has filed a motion to be substituted as counsel on appeal.  The
notice states that Olavson has been retained by appellant, and bears the signature of the attorney
appointed to represent appellant, Ms. Karyl Krug, indicating her consent.
The motion is granted and Mr. Olavson is designated appellant's lead counsel.  See
Tex. R. App. P. 6.1.  At its discretion, the district court may permit the withdrawal of Ms. Krug, the
attorney it appointed to represent appellant.
It is ordered September 28, 2006.

Before Justices B. A. Smith, Pemberton and Waldrop
Do Not Publish